DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31 recites, “over-moulding the conductive cores and electrical contacts…” in line 8. This should be written as, “over-molding the conductive cores and the electrical contacts…” 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites "the surface of the conductive pin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claim should be written as, “a surface of the conductive pin…”
Claim 32 recites "the contact surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim should be written as, “contact surfaces…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22-24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (U.S. 5,171,158) in view of Xu (WO 2006/031478) and as further taught by Flaherty, IV (U.S. 10,181,692; and referred to hereafter as Flaherty).
With respect to claim 18, Cairns discloses a connector (Fig. 1) comprising: a first connector part (4, Fig. 4) and a second connector part (10, Fig. 3), wherein the first connector part comprises at least one conductive pin (see 100 in Fig. 4) and the second 
Cairns, however, fails to disclose that the second connector part comprises a nested shuttle pin return spring comprising a first spring, a second spring and a coupling device to couple the first and second spring together; wherein the shuttle pin comprises a hollow cylindrical body, open at one end, having a shuttle pin inner diameter and the coupling device comprises a hollow cylindrical body, open at one end having an outer diameter less than or equal to the shuttle pin inner diameter.
Xu, on the other hand, is an example within the art of spring-biased contact elements that teaches a contact member (22, Fig. 7) having a nested shuttle pin return spring (28 and 28A, Fig. 7) comprising a first spring (28, Figs. 7 and 9), a second spring (28A, Figs. 7 and 9) and a coupling device (see sleeve 40 in Figs. 7 and 9) to couple the first and second spring together. Further, Xu teaches that an end cap component (see the structures 26 and 42 in Figs. 7 and 9) comprise a hollow cylindrical body, open at one end, having an inner diameter and the coupling device (40) comprises a hollow cylindrical body, open at one end having an outer diameter less than or equal to the inner diameter of the end cap (26 and 42). This allows for a nesting arrangement when the contact terminal is compressed. 
However, the arrangement of Xu is not fully analogous to the Applicant’s invention. In Xu, the structures (26 and 42) act as a base, with a larger inner diameter, in which the coupling cylinder (40) and contact member (22), having smaller diameters, are received and nested within when the terminal is compressed. This is opposite the Applicant’s invention in which the shuttle pin has the larger diameter and receives a 
Flaherty teaches a connector assembly (100, Fig. 4A) comprising a first connector part (104, Fig. 4A) and a second connector part (102, Fig. 4A), wherein the first connector part comprises at least one conductive pin (134, Fig. 4A) and the second connector part comprises a nesting spring arrangement. Flaherty teaches that the second connector part has a shuttle pin component (128, Fig. 3) that must be first compressed, by a first end of the first connector part, against a first spring (200, Fig. 3). Next, a conductor subassembly (300, Fig. 3) is then compressed against a second spring (306, Fig. 3). A coupling device (124, Fig. 3) is disposed within the interior of the connector to couple the first spring (200), the second spring (306), the conductor subassembly (300), and the shuttle pin component (128). Fig. 3 of Flaherty shows how the shuttle pin component (128) has a hollow cylindrical body, open at one end, having an inner diameter and the coupling device (124) comprises a hollow cylindrical body, open at one end having an outer diameter less than or equal to the shuttle pin component inner diameter, thus allowing the shuttle pin component to next overtop of the coupling device.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the second connector part of Cairns, with the teachings of both Xu and Flaherty, so as to have a nested shuttle pin return spring comprising a first spring, a second spring and a coupling device to couple the first and second spring together; wherein the shuttle pin comprises a hollow 
With respect to claim 19, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 18, wherein the first spring (28, Fig. 7 of Xu) has a first extended length and the second spring (28A, Fig. 7 of Xu) has a second extended length and the first extended length is greater than or equal to half of the second extended length. The exact dimensions of each spring are not explicitly disclosed in Xu. However, based on the relative dimensions of the springs in Figs. 7 and 9, it is seen that the first spring is at least longer than half the length of the second spring.
With respect to claim 20, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Cairns, Xu, and Flaherty disclose the connector according to claim 18, wherein the coupling device comprises a single cylinder (see 40 in Figs. 7 and 9 of Xu).
With respect to claim 22, Cairns discloses the connector according to claim 18,
wherein the conductive pin comprises two or more electrically conductive cores (see 10 8 in Figs. 4-6), each conductive core being provided with an external electrical contact (102, 104, 106 in Figs. 4-5) and an insulating material (see col. 5, lines 60-62) forming a watertight seal with the conductive core and the electrical contact.

 With respect to claim 24, Cairns discloses the connector according to claim 23, wherein the contact surfaces are flush with an external surface of the insulating material. See col. 5, lines 60-62 as well as Figs. 4-5.
With respect to claim 26, Cairns discloses the connector according to claim 22, wherein the conductive cores comprise two or more cores having substantially identical form (all three cores 108 share the same linear, wire form as seen in Figs. 4-6) spaced from one another to form the conductive pin. See Figs. 4-6.
With respect to claim 27, Cairns discloses the connector according to claim 22, wherein the conductive cores comprise one or more flat surfaces, spaced from one another to form the conductive pin. See, in Fig. 5, where the conducive cores 108 make electrical contact with the electrical contacts 102, 104, and 106, is a flat region.
With respect to claim 30, Cairns discloses the connector according to claim 22, wherein the external surface of the conductive pin is substantially smooth. See col. 5, lines 60-62.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (U.S. 5,171,158) in view of Xu (WO 2006/031478) and as further taught by Flaherty, IV (U.S. 10,181,692; and referred to hereafter as Flaherty), and further in view of Guenther et al. (U.S. 7,648,401).

However, the combined teachings of Cairns, Xu, and Flaherty fail to disclose that the flat surfaces are orthogonal, or separated, by an angle of 120°.
Guenther, on the other hand, is an example within the art that teaches a connector (1, Fig. 2) having ring contacts (3a, 3b, and 3c in Fig. 2) that are connected to conductive cores (5a, 5b, and 5c in Figs. 2-3 and 4b) and wherein the conductive cores are separated by an angle of 120 degrees (see Fig. 4b).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductive cores of Cairns, with the teachings of Guenther, so as to have the conductive cores comprise at least two flat surfaces, the surfaces being orthogonal, or separated by an angle of 120°, so as to ensure that each conductive core, as well as its respective contact point with the electric ring contact may be evenly spaced within the insulating material (360 degrees divided by three results in spacing of 120 degrees between the elements) thus reducing the occurrence of an electrical short or conductor cross-talk.
With respect to claim 29, the combined teachings of Cairns, Xu, and Flaherty fail to disclose that the insulating material comprises an organic thermoplastic polymer, or polyether ether ketone, or polyaryl ether ketone.
Guenther, on the other hand, is an example within the art that teaches a connector (1, Fig. 2) having ring contacts (3a, 3b, and 3c in Fig. 2) that are connected to conductive cores (5a, 5b, and 5c in Figs. 2-3 and 4b) that are held by both a supporting 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the insulating material of Cairns, with the teachings of Guenther, so as to comprise an organic thermoplastic polymer, or polyether ether ketone, or polyaryl ether ketone, so as to ensure sufficient insulating properties while also being a material that can easily by injection molded.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cairns (U.S. 5,171,158) in view of Xu (WO 2006/031478) and as further taught by Flaherty, IV (U.S. 10,181,692; and referred to hereafter as Flaherty), and further in view of Hughes (U.S. 9,101,776).
With respect to claim 31, Cairns discloses a method of manufacturing a conductive pin for a connector according to claim 18, the method comprising: forming two or more conductive cores (see 108 in Fig. 5), and applying molten insulation material in the space between the conductive cores and between the conductive cores and the electrical contacts (see col. 5, lines 60-63).
Cairns, however, fails to disclose that the method of manufacturing the conductive pin includes assembling the conductive cores, spaced from one another, in a molding tool with their electrical contacts; and over-molding the conductive cores and electrical contacts with a layer of insulating material.
Hughes, on the other hand, is an example within the art that teaches a method of manufacturing a contact pin (200/500, Fig. 2A) wherein the method comprises 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of manufacturing the conductive pin of Cairns, with the teachings of Hughes, as to have the method comprise assembling the conductive cores, spaced from one another, in a molding tool with their electrical contacts; and over-molding the conductive cores and electrical contacts with a layer of insulating material, so as to provide an efficient and cost-effective method of molding conductive cores and contacts within an insulation material, that also allows for a finishing process to bring the connector element to a smooth, flush finish.
With respect to claim 32, and in view of the obvious modification as noted above with respect to claim 31, the combined teachings of Cairns, Xu, Flaherty, and Hughes disclose the method according to claim 31, wherein the method further comprises: applying a substantially equal thickness of insulating material over the surface of the conductive pin and removing insulating material from the contact surfaces until the contact surfaces are substantially flush with an outer surface of the insulating material of the conductive pin (see col. 7, lines 10-23 of Hughes).

Allowable Subject Matter
Claims 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 21, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the coupling device comprises a telescopic cylinder.
Per claim 25, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the electrical contacts comprise one circumferential contact, extending around the complete circumference of the conductive pin; and one or more semi-contacts, wherein the semi-contacts extend over only a fraction of the circumference of the conductive pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that the references disclose connector arrangements with conductive pins engaging “dummy” shuttle pins and/or spring biased electrical connections and/or conductive pins with ring-type contacts.
Specifically, Peroni (U.S. Pat 1,901,040) discloses a waterproof connector having internal conductive cores connected to external contacts wherein one of the contacts takes the form of an end cap and the other contact is a ring-type contact. However, no 
Additionally, Shoji (U.S. 6,140,905) discloses a plunger-type connector having multiple springs (see embodiment of Figs. 3-5) as well as an internal coupling device that fits within the inner diameter of a shuttle pin element. However, movement of the shuttle pin element against the first spring is only allowed after the melting of a binding alloy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

             /renee s luebke/Supervisory Patent Examiner
              Art Unit 2833